Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Robertson appeals the district court’s order affirming the bankruptcy court’s order dismissing his complaint challenging certain tax collection activities by the Internal Revenue Service. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robertson v. United States, No. 1:13-cv-02553-WDQ, 2014 WL 3797367 (D.Md. July 30, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.